[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This condemnation case was assigned for trial on this date, at which time the parties through their counsel appeared and stated that they had reached a compromise settlement providing for $30,000.00 damages and an appraiser's fee of $1,500.00. After reading the appraisers' reports and viewing the premises I approve of the settlement. It was agreed that the sum of $10,000.00 has already been paid to the plaintiff, and also that no interest was claimed by the plaintiff.
Accordingly the following judgment may enter:
The plaintiff shall recover from the defendant the further sum of $20,000.00 plus $1,500.00 as an appraiser's fee. This judgment will not provide for an award of interest or other taxable costs.
John M. Alexander State Trial Referee